DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 was considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 14 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/217817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 08 February 2021.

Claims 16 and 17 of the application has been amended as follows: 

16.    (Currently Amended) The method for identifying an arc fault as recited in claim [[11]] 10, wherein setting the first flag as true indicates a selected amount of information indicative of an arc fault has been acquired.
17.    (Currently Amended) The method for identifying an arc fault as recited in claim [[11]] 10, wherein setting the second flag as true indicates that the spectral content as measured from the first wire indicates a possible series arc fault.


Reasons for Allowance
Claims 1, 3, 5, 6, 8, 9, 10, 12, 13, 14, 16, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a system for identifying an arc fault in a wire  wherein the controller is further operable to execute a method of identifying an arc fault in the first wire comprising:
applying a negative clipping function to the signal to form a positive envelope signal;
applying a derivative function to the positive envelope signal the derivative function yielding a pulse signal indicative of changes in the positive envelope signal;
if the pulse signal exceeds a first selected threshold, integrating the pulse signal to yield an accumulated pulse signal; 
otherwise set the accumulated pulse signal to zero;

counting the occurrences when the first flag is set as true; if the count exceeds a selected third threshold, set a second flag;
filtering the signal indicative of the current in the wire to formulate a pulse associated with when the measured current exhibits an interruption;
accumulating instances when the measured current exhibits an interruption based on the pulses; and
if the accumulated instances when the measured current exhibits an interruption exceeds a fourth selected threshold and a second flag indicating the that the spectral content as measured from the wire indicates a possible series arc faults is set then identify a series arc fault in the first wire;
wherein setting the first flag as true indicates a selected amount of information
indicative of an arc fault has been acquired, in combination with all other elements of claim 1.  

Claims 3, 4, 5, 6, 8, and 9 are also allowed as they further limit claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fails to teach a method for identifying an arc characteristic in a wire operably connected between a controller and a first load where the controller is configured to supply a current to the first load via the first wire and measure a voltage on the first wire, the controller configured to execute a method, the method comprising:

applying a derivative function to the positive envelope signal the derivative function yielding a pulse signal indicative of changes in the positive envelope signal;
if the pulse signal exceeds a first selected threshold, integrating the pulse signal to yield an accumulated pulse signal; otherwise set the accumulated pulse signal to zero;
if the accumulated pulse signal exceeds a second threshold set a first flag as true;
counting the occurrences when the first flag is set as true;
if the count exceeds a selected third threshold, set a second flag as true;
filtering the signal indicative of the current in the wire to formulate a pulse associated with when the measured current exhibits an interruption;
accumulating instances when the measured current exhibits an interruption based on the pulses; and
if the accumulated instances when the measured current exhibits an interruption exceeds a fourth selected threshold and a second flag indicating the that the spectral content as measured from the first wire indicates a possible series arc faults is set then identify a series arc fault in the first wire;
wherein the negative clipping function captures only increases in RF energy and
avoid reductions to the envelope signal when no noise is detected, in combination with all other elements of claim 10.

Claims 14, 16, and 17 are also allowed as they further limit claim 10.

Regarding claim 12, the prior art of record taken alone or in combination fails to teach a method for identifying an arc characteristic in a wire operably connected between a controller and a first load where the controller is configured to supply a current to the first load via a first wire and measure a voltage on the first wire, the controller configured to execute a method, wherein
if the accumulated pulse signal exceeds a fifth selected threshold and the count exceeds a selected sixth selected threshold, set a third flag;
filtering the signal indicative of the current in the first wire to formulate a pulse associated with when the measured current exhibits an interruption;
if the pulses exceed a seventh selected threshold, accumulating instances when the measured current exhibits an interruption based on the pulses;
if the accumulated instances when the measured current exhibits an interruption exceeds an eighth selected threshold setting a fourth flag indicative of a current fault;
if the third flag indicating the that the spectral content as measured from the first wire indicates a possible parallel arc fault is set and the fourth flag indicating a sufficient current fault is set, identify a parallel arc fault for the first wire, in combination with all other elements of claim 12.

Claims 13 and 18 are also allowed as they further limit claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868